USCA4 Appeal: 18-4161      Doc: 247         Filed: 08/09/2022     Pg: 1 of 12




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 18-4161


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        THOMAS JONATHAN TODD,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Liam O’Grady, Senior District Judge. (1:17-cr-00024-LO-1)


        Submitted: July 12, 2022                                          Decided: August 9, 2022


        Before HARRIS and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit
        Judge.


        Affirmed in part, vacated in part and remanded by unpublished per curiam opinion.


        ON BRIEF: Steven P. Hanna, Richmond, Virginia; Mark Diamond, Richmond, Virginia,
        for Appellant. G. Zachary Terwilliger, United States Attorney, Alexandria, Virginia,
        Richard D. Cooke, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 18-4161      Doc: 247         Filed: 08/09/2022      Pg: 2 of 12




        PER CURIAM:

               Thomas Jonathan Todd was found guilty of conspiracy to commit Hobbs Act

        robbery, in violation of 18 U.S.C. §§ 2, 1951(a) (Count One); attempt to commit Hobbs

        Act robbery, in violation of 18 U.S.C. §§ 2, 1951(a) (Count Two); use of a firearm during

        a crime of violence, in violation of 18 U.S.C. § 924(c) (Count Three); attempt to possess

        marijuana with intent to distribute (Count Four); use of a firearm during a drug trafficking

        crime, in violation of § 924(c) (Count Five); possession of a firearm by a convicted felon,

        in violation of 18 U.S.C. § 922(g) (Count Six); possession of ammunition by a convicted

        felon, in violation of 18 U.S.C. § 922(g) (Count Seven); and possession of a stolen firearm

        (Count Eight). On appeal, he challenges his convictions and sentence on numerous

        grounds. We vacate Todd’s conviction on Count Three, affirm the remaining convictions,

        and remand for resentencing.

                                                     I.

               Todd first argues that his § 924(c) conviction for use of a firearm during a crime of

        violence (Count Three) must be vacated because the predicate offenses, conspiracy to

        commit Hobbs Act robbery and attempted Hobbs Act robbery, do not qualify as crimes of

        violence. 1 “To sustain a conviction under 18 U.S.C. § 924(c), the government must prove

        that the defendant (1) used or carried a firearm and (2) did so during and in relation to a

        crime of violence.” United States v. Fuertes, 805 F.3d 485, 497 (4th Cir. 2015) (internal



               1
                Todd preserved this claim below, moving to dismiss Count 3 of the indictment
        because neither predicate offense was a crime of violence.

                                                     2
USCA4 Appeal: 18-4161      Doc: 247          Filed: 08/09/2022     Pg: 3 of 12




        quotation marks omitted). Under the force clause in Section 924(c)(3)(A) , a “crime of

        violence” is a felony offense that “has as an element the use, attempted use, or threatened

        use of physical force against the person or property of another.” 2 18 U.S.C. § 924(c)(3)(A).

               We have held that conspiracy to commit Hobbs Act robbery is not a crime of

        violence under the force clause of § 924(c)(3)(A). United States v. Simms, 914 F.3d 229,

        233-34 (4th Cir. 2019) (en banc). Further, the Supreme Court has recently held that

        attempted Hobbs Act robbery is also not a crime of violence under the force clause. United

        States v. Taylor, 142 S. Ct. 2015 (2022). Accordingly, we vacate Todd’s § 924(c)

        conviction for use and brandishing of a firearm during a crime of violence (Count 3) and

        remand for resentencing. See United States v. Ventura, 864 F.3d 301 (4th Cir. 2017)

        (adopting sentencing package doctrine).

                                                     II.

               Todd filed motions to suppress various of his statements, and on appeal, he asserts

        that the district court erred by denying his motions. In reviewing motions to suppress

        statements, we review the district court’s factual findings for clear error and its legal

        determinations de novo, while viewing the evidence in the light most favorable to the

        Government. United States v. Dire, 680 F.3d 446, 473 (4th Cir. 2012).




               2
                In United States v. Davis, the Supreme Court held that the residual clause in
        § 924(c)(3)(B) was unconstitutionally vague. 139 S. Ct. 2319, 2323-24 (2019).

                                                     3
USCA4 Appeal: 18-4161        Doc: 247        Filed: 08/09/2022     Pg: 4 of 12




               a. Todd’s statements immediately after arrest.

               In the district court, Todd sought to suppress seemingly spontaneous statements that

        he made to an officer in the minutes after his arrest. In the Government’s response to this

        part of Todd’s motion, the Government explained that it did not intend to introduce those

        statements at trial, and at the suppression hearing, Todd stated that, due to the

        Government’s representation, he was not proceeding on the issue. Todd does not allege

        that the Government violated this promise, and the record shows that the statements were

        not admitted. Accordingly, Todd’s argument regarding these statements fails.

               b. Videotaped June 24 custodial interrogation.

               Shortly after his arrest, Todd was transported to the police station where officers

        interviewed him. After receiving Miranda 3 warnings, Todd made statements. On appeal,

        Todd contends that the officers lied to him by stating that they did not know whether or not

        he would be charged and misled him by telling him that he was required to talk to them.

               The record shows that Todd was clearly informed that he did not have to speak with

        the officers. He was given the proper warnings, and he expressed his desire to talk to the

        officers. Moreover, the officers informed Todd of the charges that they were investigating

        and did not impermissibly mislead him. See United States v. Clenney, 631 F.3d 658, 668

        (4th Cir. 2011) (holding that Miranda does not require that the police inform the suspect

        of the charges against him); see also Bobby v. Dixon, 565 U.S. 23, 28 (2011) (“[T]he Court

        has refused to find that a defendant who confesses voluntarily, after being falsely told that


               3
                   Miranda v. Arizona, 384 U.S. 436 (1966).

                                                     4
USCA4 Appeal: 18-4161      Doc: 247         Filed: 08/09/2022       Pg: 5 of 12




        his codefendant has turned State’s evidence, does so involuntarily.”); Colorado v. Spring,

        479 U.S. 564, 573-74 (1987) (failure of police to supply suspect with nature or scope of

        investigation does not render waiver involuntary). We therefore concluded that the district

        court properly declined to suppress these statements.

               c. Custodial, audiotaped interrogation on June 24.

               After Todd’s initial interview, he was transported to a detention center and was then

        brought before a magistrate judge. Once Todd was processed, he requested to speak with

        one of the officers again. The discussion was audio recorded, and Todd made a lengthy,

        unprompted statement about a stolen firearm. The officer then began asking questions, and

        Todd responded.

               On appeal, Todd contends that, because he had been brought before a magistrate

        judge, he was entitled to have counsel present prior to any questioning. The Sixth

        Amendment right to counsel attaches at the commencement of formal legal proceedings

        against a suspect. See Michigan v. Jackson, 475 U.S. 625, 629 (1986). The Sixth

        Amendment, therefore, prohibits police-initiated interrogation of an accused without the

        presence of his attorney once he has asserted such. Id. at 629-30. The same “voluntary,

        knowing, and intelligent” waiver standards applies to Sixth Amendment rights as well, and

        a waiver of Fifth Amendment rights under Miranda also waives the Sixth Amendment right

        to counsel. Montejo v. Louisiana, 556 U.S. 778, 786-87 (2009) (citing Patterson v. Illinois,

        487 U.S. 285 (1988)). Moreover, “[p]olice are not required to rewarn suspects from time

        to time.” Berghuis v. Thompkins, 560 U.S. 370, 386 (2010).



                                                     5
USCA4 Appeal: 18-4161      Doc: 247          Filed: 08/09/2022        Pg: 6 of 12




               Here, only a few hours had passed since Todd was read and waived his rights. Todd

        does not aver that he ever asserted his right to an attorney during questioning, and the

        record does not support such a finding. In fact, the record shows that Todd initiated the

        challenged questioning. We conclude that the totality of the circumstances had not

        changed so seriously from when the prior warnings were given that the waiver was no

        longer knowing and intelligent. See Wyrick v. Fields, 459 U.S. 42, 47 (1982). Accordingly,

        the district court correctly denied the motion to suppress.

               d. June 28 custodial interrogation.

               After police searched Todd’s car, they found marijuana, cocaine, over 800 rounds

        of ammunition, a pipe with grains of gunpowder on the cap threads, a bag of gunpowder,

        and an ignition mechanism. This evidence inevitably led to an arrest warrant for new

        charges, and Todd—who had been released on bail—was rearrested several days later.

               Todd contends that the officer rearrested him for the purpose of conducting another

        interview without counsel. Todd does not specify whether the interview violated his Fifth

        or Sixth Amendment right to counsel.         However, in any event, he voluntarily and

        knowingly waived his rights, including his right to have counsel present, and he does not

        allege that he ever requested counsel for purposes of interrogation. Accordingly, these

        statements were also properly admitted.

               e. July 14 custodial interrogation.

               On July 14, 2016, Todd was interviewed again. Todd executed a signed Miranda

        waiver. On appeal, Todd asserts that his rights were violated because he had been

        appointed an attorney, and counsel did not give permission or authorization for an

                                                     6
USCA4 Appeal: 18-4161      Doc: 247          Filed: 08/09/2022      Pg: 7 of 12




        interview. However, there is no evidence that Todd ever asserted his right to counsel in

        the interrogation setting, and he again waived his rights prior to the interview. See Montejo,

        556 U.S. at 786 (holding that the decision to waive counsel in interrogation setting need

        not be counseled). Accordingly, we conclude that this claim is without merit.

                                                     III.

               Todd next contends on appeal that the district court erred in denying his motion to

        suppress evidence of cell tower data regarding his cell phone. Specifically, he asserts the

        police obtained the information pursuant to an authorization order under the Stored

        Communication Act (“SCA”) and not a warrant supported by probable cause, in violation

        of Carpenter v. United States, 138 S. Ct. 2206, 2217 & n.3, 2221 (2018) (holding that

        accessing seven days of historical cell information pursuant to order issued under SCA

        constitutes a search under Fourth Amendment and that Government must generally obtain

        a warrant supported by probable cause before acquiring records). The authorization order

        and acquisition of records in this case took place before the Supreme Court issued its

        decision in Carpenter.

               Prior to Carpenter, we held that the Government does not violate the Fourth

        Amendment when it obtains historical information from a cellular service provider without

        a warrant. United States v. Graham, 824 F.3d 421, 424-25 (4th Cir. 2016) (en banc).

        Moreover, in United States v. Chavez, 894 F.3d 593, 608 (4th Cir. 2018), we held,

        post-Carpenter, that cellular site tracking data associated with appellant’s cellular phone

        number obtained through a court order issued pre-Carpenter under both the SCA and

        related provisions of Virginia state law was properly admitted under the good-faith

                                                      7
USCA4 Appeal: 18-4161       Doc: 247          Filed: 08/09/2022     Pg: 8 of 12




        exception to the exclusionary rule because, at the time investigators obtained the data, they

        had a reasonable, good-faith belief that acquiring such data was lawful.

               The same result is required here. See id. (“While Carpenter is obviously controlling

        going forward, it can have no effect on [this] case.”) “The exclusionary rule’s sole purpose

        . . . is to deter future Fourth Amendment violations.” Id. (internal quotation marks omitted).

        Accordingly, “when investigators act with an objectively reasonable good-faith belief that

        their conduct is lawful, the exclusionary rule will not apply.” Id. (internal quotation marks

        omitted). “Objectively reasonable good faith includes ‘searches conducted in reasonable

        reliance on subsequently invalidated statutes.’” Id. (citations omitted). Like the appellant

        in Chavez, the officers here reasonably relied on the SCA and the authorization order to

        obtain the data. In light of Chavez, then, the good-faith exception to the exclusionary rule

        applies, and Todd’s claim for suppression fails. We therefore affirm the district court’s

        denial of the motion to suppress on this basis.

                                                     IV.

               Todd argues that the district court abused its discretion in not permitting him to use

        Fed. R. Evid. 106 to introduce out-of-court statements that he made during interrogation.

        Rule 106 provides that “[i]f a party introduces all or part of a writing or recorded statement,

        an adverse party may require the introduction, at that time, of any other part--or any other

        writing or recorded statement--that in fairness ought to be considered at the same time.” A

        district court’s ruling under Rule 106 is reviewed for abuse of discretion. United States v.

        Hassan, 742 F.3d 104, 135 (4th Cir. 2014).



                                                      8
USCA4 Appeal: 18-4161       Doc: 247          Filed: 08/09/2022       Pg: 9 of 12




               Rule 106 is not a device for a party to evade testifying and facing cross-examination.

        “Nor does [Rule 106] require the admission of ‘self-serving, exculpatory statements made

        by a party which are being sought for admission by that same party.’” United States v.

        Lentz, 524 F.3d 501, 526 (4th Cir. 2008). “The fact that some of the omitted testimony

        arguably was exculpatory does not, without more, make it admissible under the rule of

        completeness.” Id. (quoting United States v. Bollin, 264 F.3d 391, 414 (4th Cir. 2001)).

               On appeal, Todd does not provide any specific argument about which conversations

        should have been included or why the Rule required admission of those conversations.

        Moreover, even in district court, Todd did not provide any argument as to how any of the

        excerpted portions were misleading or out of context. Because the statements Todd sought

        to admit in district court were hearsay, self-serving, and not needed for context, 4 the district

        court did not abuse its discretion in denying Todd’s attempt to admit this evidence.

                                                       V.

               Next, Todd challenges the sufficiency of the evidence of all of his convictions

        except the § 922(g) convictions (possession of a firearm and ammunition by a convicted

        felon and possession of a stolen firearm). He does not examine the elements of each

        offense or state which elements were not met by the Government. Instead, he generally

        contends that his defense that he was the actual victim of a robbery plot was supported by




               4
                 In addition, Todd’s conclusory arguments in district court and on appeal limit our
        ability to review his claims, as it is unclear on what basis Todd sought admission or on
        what grounds Todd disagreed with the district court’s conclusions.

                                                       9
USCA4 Appeal: 18-4161      Doc: 247           Filed: 08/09/2022    Pg: 10 of 12




        the evidence and that his coconspirator’s testimony was too inconsistent to support his

        convictions.

               We have “defined substantial evidence as evidence that a reasonable finder of fact

        could accept as adequate and sufficient to support a conclusion of a defendant’s guilt

        beyond a reasonable doubt.” United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005)

        (internal quotation omitted). We must consider circumstantial as well as direct evidence

        and allow the Government the benefit of all reasonable inferences from the facts proven to

        those sought to be established in determining whether any rational trier of the facts could

        have found the defendant guilty beyond a reasonable doubt. United States v. Tresvant, 677

        F.2d 1018, 1021 (4th Cir. 1982). If evidence supports different, reasonable interpretations,

        the jury decides which interpretation to believe. United States v. Murphy, 35 F.3d 143, 148

        (4th Cir. 1994). A defendant challenging the sufficiency of the evidence to support his

        conviction bears “a heavy burden,” United States v. Hoyte, 51 F.3d 1239, 1245 (4th Cir.

        1995), and reversal for insufficient evidence is “reserved for the rare case where the

        prosecution’s failure is clear.” United States v. Ashley, 606 F.3d 135, 138 (4th Cir. 2010)

        (internal quotation marks omitted).

               Todd’s arguments that the evidence could have also supported his defense and that

        his coconspirator’s testimony was inconsistent are not adequate to overturn Todd’s

        convictions. We do not review the credibility of the witnesses and assume that the jury

        resolved all contradictions in testimony in favor of the Government. United States v.

        Taylor, 659 F.3d 339, 342-43 (4th Cir. 2011). Todd’s counsel made these arguments at

        trial, and the jury rejected them. The determination of a witness’s credibility and the

                                                     10
USCA4 Appeal: 18-4161      Doc: 247          Filed: 08/09/2022      Pg: 11 of 12




        decision on the contradiction between the Government’s and Todd’s theories of the case

        were matters for the jury to resolve. Thus, this claim fails.

                                                     VI.

               Todd contends that his § 922(g) convictions for possession of a firearm and

        ammunition by a convicted felon were invalid because the Government did not allege in

        the indictment or prove that he knew he was a felon at the time he committed the crimes.

        In Rehaif v United States, 139 S. Ct. 2191, 2200 (2019), the Supreme Court held “that in a

        prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove both

        that the defendant knew he possessed a firearm and that he knew he belonged to the relevant

        category of persons barred from possessing a firearm.” Because the defendant had been

        convicted of violating § 922(g) by a jury instructed that the Government was not required

        to prove his knowledge of his disqualifying status (i.e., his unlawful presence in the United

        States), the Supreme Court reversed the court of appeals’ judgment affirming the

        conviction and remanded for further proceedings. Id. at 2194, 2200.

               Here, the parties do not dispute, and the record confirms, that the district court did

        not instruct the jury on the knowledge-of-status element but that Todd raised no objection

        to the court’s instructions on that basis. Thus, Todd can obtain relief only by satisfying the

        plain error standard. See United States v. Greer, 141 S. Ct. 2090, 2096 (2021). To establish

        plain error, Todd must first demonstrate the threshold requirements of (1) an error (2) that

        is plain and (3) that “affected [his] substantial rights,” which generally requires “a

        reasonable probability that, but for the error, the outcome of the proceeding would have

        been different.” See Rosales-Mireles v. United States, 138 S. Ct. 1897, 1904-05 (2018)

                                                     11
USCA4 Appeal: 18-4161       Doc: 247        Filed: 08/09/2022      Pg: 12 of 12




        (internal quotation marks omitted). Although Rehaif error is plain in this case, see

        Henderson v. United States, 568 U.S. 266, 269 (2013) (holding that error is “plain” if clear

        or obvious at time of appellate consideration), Todd cannot demonstrate that the error

        affected his substantial rights.

               Todd stipulated at trial that he was a felon, and nothing in the record suggests that

        Todd did not understand that he was a felon at the time he committed the offense.

        Moreover, Todd has not attempted to satisfy the “difficult” burden of establishing a

        reasonable probability that he would have been acquitted had the court properly instructed

        the jury on the mens rea element. Accordingly, Todd has failed to show plain error under

        Rehaif.

               We therefore vacate Todd’s conviction on Count 3, affirm his remaining

        convictions, and remanding for resentencing. 5 We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before the court

        and argument would not aid the decisional process.

                                                      AFFIRMED IN PART, VACATED IN PART
                                                                         AND REMANDED




               5
                Todd also challenges on appeal the district court’s limitation on his allocution.
        Because we vacate Todd’s § 924(c) conviction and remand to the district court for a full
        resentencing hearing, in which “the judge should be free to review the efficacy of what
        remains in light of the original [sentencing] plan,” Ventura, 864 F.3d at 309, we do not
        address Todd’s sentencing argument on appeal.

                                                    12